Citation Nr: 1760969	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-29 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a separate rating for radiculopathy of the right lower extremity associated with service-connected chronic lumbar syndrome with degenerative disc disease.

2.  Entitlement to a separate rating for radiculopathy of the left lower extremity associated with service-connected chronic lumbar syndrome with degenerative disc disease.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disease or injury ("TDIU").


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from July 1973 through November 1973, and from March 1976 to November 1977. 

This appeal comes to the Board of Veterans' Appeals ("Board") from multiple rating decisions, dated January 2010, August 2012, and August 2014, issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Jackson, Mississippi (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeal has previously been before the Board.  In December 2015, the claims were remanded to the AOJ so that he could be scheduled for a hearing.  In March 2016, the Veteran testified before a Veterans Law Judge at a March 2016 videoconference hearing.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

Thereafter, in October 2016, the Veteran's claim returned to the Board.  However, a second remand was required as to the issues of entitlement to a separate rating for radiculopathy of the bilateral lower extremities and to a TDIU.  The Board requested that the AOJ review the Veteran's claim as one for separate neurologic abnormalities of the service-connected lumbar spine disability, and not as a claim for entitlement to service connection.  After obtaining additional medical records, the AOJ issued a February 2017 Statement of the Case, which continued to deny the Veteran's appeal.  

Thereafter, in an October 2017 notice letter, VA informed the Veteran that the Veterans Law Judge who conducted the March 2016 hearing is no longer employed at the Board.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2012); 38 C.F.R. § 20.207 (2017).  Therefore, the Veteran was offered the opportunity for a new hearing.  However, in a November 2017 letter, the Veteran stated he did not wish to have a second hearing and requested that his appeal be transferred to the Board.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, a remand is required before the Board may make a determination on the merits of the instant appeal.  Pursuant to 38 U.S.C. § 20.1304(c), any pertinent evidence submitted to the Board by the AOJ after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral.  See also 38 C.F.R. §38 U.S.C. § 7105;  38 C.F.R. §§ 19.31, 19.37.  

As noted above, the AOJ issued a Statement of the Case in February 2017 which denied the Veteran's claim for a separate evaluation of his bilateral lower extremity radiculopathy and entitlement to a TDIU.  Thereafter, in August 2017, the Veteran's appeal was certified to the Board. 

Prior to the AOJ's certification of the appeal to the Board, additional relevant VA treatment records were received and associated with the Veteran's claims file.  Despite receipt of these records, the AOJ did not issue a Supplemental Statement of the Case ("SSOC"), as required by 38 C.F.R. § 19.31.  

Following certification of his appeal, the Veteran underwent a VA examination which assessed the severity of his service-connected lumbar spine disability.  In this examination, and resulting medical opinion, the severity and etiology of the Veteran's claimed radiculopathy of his bilateral lower extremities was discussed by the examiner.  The examiner similarly discussed the impact of the Veteran's service connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Board also notes that the Veteran's application for Vocational Rehabilitation and Employment ("VR&E") and all associated records were added to the claims file in December 2017.  Following this examination and receipt of the VR&E records, the AOJ did not issue a SSOC, as required by 38 C.F.R. § 19.31. 

Finally, the Board finds a remand is required in order to obtain the Veteran's records of disability form the Social Security Administration ("SSA").  Review of the current record shows the Veteran's award for disability from the SSA, and all associated medical records, were obtained by the AOJ and entered into the claims file in February 2001.  Thereafter, in August 2008, the Veteran submitted an application for entitlement to a TDIU.  Prior to adjudicating the Veteran's claim, the AOJ issued a September 2008 Deferred Rating, and requested that any updated records from SSA be obtained prior to adjudicating the matter.  

An initial request was submitted to SSA on October 27, 2008.  A response was received in November 2008; however, the contents of this response simply alerted the AOJ that the request for records had been forwarded to a separate entity within SSA.  No indication was given whether any records existed or whether any such records had been destroyed.  No additional correspondence was received by the AOJ, and in a March 2009 Rating Decision, the Veteran's claim for an award of a TDIU was denied.  Despite the fact that no additional correspondence or medical records were received from SSA, the AOJ listed "Treatment Reports, Social Security Administration, received on November 7, 2008" as evidence it considered in denying the Veteran's claim.  See March 2009 Rating Decision.  

More recently, a new request for records from the SSA was placed on November 4, 2017.  As of the date of this decision, no response from SSA has been received.  As there have been two attempts made to obtain the Veteran's SSA records, without any negative response or receipt of the requested evidence, the Board finds that a remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2);  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992)(VA failed its duty to assist the Veteran in developing facts pertinent to his claim where it did not acquire a SSA decision or other records that it had notice of).  

Thus, upon review of the record, the Board finds that a remand is required to obtain either a negative response from SSA or the requested evidence.  Thereafter, the AOJ should consider all evidence of record and issue a SSOC readjudication the claims on appeal. See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should obtain any records from SSA, to include award of disability benefits and any underlying records used in reaching the determination.  

All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.  The AOJ must make as many requests as are necessary to obtain these records.  The AOJ may only conclude that no further efforts are necessary when a response is received from SSA that states the requested records do not exist.  38 C.F.R. § 3.159(c)(2). 
2.  After any additional records are associated with the claims file, the AOJ should review all evidence received since the February 2017 Statement of the Case, including all records of VA treatment, the findings of the December 2017 VA Examination, and the Veteran's VR&E Records.  

After consideration of this evidence, the AOJ should readjudicate the claims on appeal.  If the benefits sought are not granted, the AOJ should issue a SSOC and allow the Veteran and his representative an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



